19 N.Y.2d 660 (1967)
Village of Tarrytown, Respondent,
v.
Woodland Lake Estates, Inc., Appellant.
Court of Appeals of the State of New York.
Argued January 10, 1967.
Decided February 16, 1967.
John Trubin, Charles R. Bergoffen and Stephen Mann for appellant.
Arthur A. Litt for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN and BREITEL. Taking no part: Judge KEATING.
Order affirmed, without costs. Since the contract herein is invalid and void (see Scarborough Props. Corp. v. Village of Briarcliff Manor, 278 N.Y. 370), the arbitration clause therein falls with the contract and is unenforcible. Reimbursement for the installation of utilities in the streets to be dedicated to the village was not provided for in the manner prescribed by Village Law (§ 89, subd. 61), and there was a failure to provide for the payment of the village's obligations under this contract in any one of the modes prescribed by former section 128-b of the Village Law (now § 126, subd. 2).